Davis, J.
The bank accounts constitute debts not capable of manual delivery and as to them the levy was valid. (Riggi Bros. Co., Inc., v. Bank of Barcelona, 187 App. Div. 213.) The contents of the safe deposit box were capable of manual delivery. Until the sheriff had obtained actual custody of such contents he could not and did not make a valid levy. (Anthony v. Wood, 96 N. Y. 180, 187.) The sheriff will be allowed poundage only on the amounts on deposit in the two bank accounts to the credit of the defendant. Submit order on notice.